Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 101ST JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 27th day of August, 2015, the
cause on appeal to revise or reverse the judgment between

KELLY BROOME, Appellant                             On Appeal from the 101st Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-00697-CV         V.                       Trial Court Cause No. DC-15-00672.
                                                    Opinion delivered by Justice Myers, Justices
TUCKER ALBIN AND ASSOCIATES,                        Fillmore and Evans participating.
INC., Appellee

was determined; and this Court made its order in these words:

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of this appeal.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 6th day of November, 2015.




                                                                      LISA MATZ, Clerk